OPINION BY
WOODWARD, C. J.
. . . {Journal, infra, *p. 9)
1. Parts of a large raft disjoined and transported severally on different days to different places are individual rafts.
2. Where part of a raft is landed under a permit to land one raft, and the permit is surrendered, other parts of the raft landed at other times and places are not covered by the permit.
3. Quaere whether bringing a raft to shore, landing the contents on shore, and assorting the contents on shore is an unlading within the law of 1799. But where part is removed and disposed of it is unquestionably an unlading, and a seizure made within twenty-four hours is not unlawful.
*3164. Innocence of an intent to defraud the revenue will not prevent a forfeiture when the statute is absolute and peremptory.